Exhibit 10.2
REAL PROPERTY PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS REAL PROPERTY PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
(“Agreement”) is made by and between AMBASSADORS GROUP, INC., a Delaware
corporation (“Seller”), NORTHWEST FARM CREDIT SERVICES, FLCA, a federal land
credit association, and/or its assigns (“Buyer”), and FIRST AMERICAN TITLE
INSURANCE COMPANY (“Escrow Agent” or “Title Company”).
 
Seller is the owner of the following (collectively, the “Property”):
 
A.           Fee simple title to the real property consisting of approximately
eleven and 7/100 (11.07) acres, and generally located  at 2001 S. Flint Road, in
Spokane County, Washington, as more particularly described on the attached
Exhibit A (“Real Property”);
 
B.           All structures and improvements on the Real Property together with
all warranties relating thereto to the extent transferable, if any
(collectively, the “Improvements”);
 
C.           Any and all rights and easements appurtenant to the Real Property;
 
D.           The tangible personal property owned by Seller and used in the
operation of the Real Property and Improvements, together with all warranties
relating thereto, as more particularly set forth in the attached Exhibit B
(“Personal Property”);
 
E.           All licenses, permits, land use designations, approvals, various
waivers or consents applicable to the Real Property (collectively, the
“Permits”), to the extent transferable, issued or subject to the laws of the
United States, the State of Washington, Spokane County, or the City of Spokane,
other authority, department, commission board, bureau, agency, unit, or
instrumentality, (collectively, the “Governmental Authorities” and each, a
“Governmental Authority”); and
 
F.           All site plans, surveys, soil and substrata studies, environmental
reports, engineering plans and studies, floor plans, landscape plans and other
plans, diagrams, or studies of any kind with respect to the Real Property or
Improvements.
 
Buyer desires to purchase and Seller desires to sell the Property, upon the
terms and conditions hereinafter outlined.
 
NOW, THEREFORE, it is mutually agreed by and between the parties as follows:
 
1. Agreement
 
.  Seller agrees to sell and convey the Property to Buyer, and Buyer agrees to
purchase and accept the Property from Seller, upon the terms and conditions set
forth in this Agreement.
 
2. Earnest Money
 
 Within three (3) Business Days following the date that is the day the last of
Seller and Buyer execute this Agreement (“Mutual Execution”), Buyer shall
deliver to Escrow Agent the sum of Two Hundred Fifty Thousand Dollars
($250,000.00) (the “Earnest Money”) in the form of an executed promissory note
attached hereto as Exhibit C (the “Earnest Money Note”), to be applied for the
account of Buyer as a credit against the Purchase Price (as defined in Section
3, below) following conversion of the Earnest Money Note to cash in accordance
with this Section 2.  Provided that this Agreement has not been terminated prior
to the expiration of the Feasibility Period (as defined in Section 4.1, below)
and Buyer delivers to Seller the Approval Notice (as defined in Section 4.8,
below), within two (2) Business Days following the expiration of the Feasibility
Period, Buyer shall replace the Earnest Money Note held by Escrow Agent with
cash and the Earnest Money Note shall be canceled and returned to Buyer.  Escrow
Agent hereby agrees to hold and disburse all Earnest Money as provided for in
this Agreement.  Once converted to cash, the Earnest Money will, at the option
of Buyer, be invested in an interest-bearing account. When Escrow Agent
disburses the Earnest Money as provided for in this Agreement, any and all
interest that has accrued thereon shall be disbursed to the party entitled to
the Earnest Money. After Buyer delivers its Approval Notice, the Earnest Money
will be nonrefundable to Buyer except as otherwise provided in this Agreement.
As used in this Agreement, the term “Business Day” means any day other than: (i)
a Saturday, (ii) a Sunday, or (iii) days on which branches of national banks
located in Spokane, Washington are closed.
 
 
-1-

--------------------------------------------------------------------------------

 
3. Purchase Price
 
The purchase price for the Property is Eight Million Seven Hundred Fifty
Thousand Dollars ($8,750,000.00) (“Purchase Price”), together with Buyer’s share
of closing costs and prorations, as set forth in this Agreement. At Closing (as
defined in Section 6.1, below), the Earnest Money will be credited to the
Purchase Price and the remainder of the Purchase Price and any fees and closing
costs which Buyer is obligated to pay pursuant to this Agreement will be paid in
Current Funds.  As used in this Agreement, the term “Current Funds” means wire
transfers, certified funds, or a cashier’s check in a form acceptable to Escrow
Agent that would permit Escrow Agent to immediately disburse such funds.  The
parties acknowledge and agree that Fifty Thousand Dollars ($50,000.00) of the
Purchase Price will be allocated to Personal Property at Closing.
 
4. Due Diligence Inspections and Title Review
 
.
 
4.1 Feasibility Period
 
. As used in this Agreement, the term “Feasibility Period” means that period of
time commencing on Mutual Execution and expiring at 5:00 p.m., local time in
Spokane, Washington, sixty (60) days thereafter, or upon earlier termination of
this Agreement.
 
4.2 Review of Diligence Materials
 
To the extent not previously provided to Buyer, Seller shall within five (5)
Business Days following Mutual Execution (or, in the case of the items set forth
in subclauses (g), (j), (k), (l), (m) and (n), as promptly as practicable
following Mutual Execution) make available for Buyer’s inspection copies of all
items that relate to the Property (to the extent the same are in Seller’s
possession or control),  including, without limitation, the following: (a) all
airport impact studies; (b) a completed seller disclosure statement, as required
by Revised Code of Washington 64.06; (c) operating/financial statements
regarding Seller’s ownership of the Property for calendar years 2012, 2013 and
2014 year-to-date; (d) existing environmental assessment reports; (e) surveys;
(f) all as-built construction plans; (g) copies of approved building permits;
(h) copies of all contracts affecting the Property, including, without
limitation, copies of all service contracts, equipment/furniture leases and
maintenance agreements; (i) utility bills for the past six (6) months and a list
of all utility deposits or bonds; (j) zoning documents; (k) planning and/or
engineering plans, studies or reports; (l) soils investigation reports; (m)
seismic studies; (n) any Permits; (o) valuation notices and invoices for real
property taxes, personal property taxes, special assessments and any other fees,
dues and taxes applicable to the Property for the past three (3) years; (p)
copies of any pending or threatened Claims (as defined in Section 4.3, below) or
actions relating to the Property; (q) governmental notices regarding uncured
violations of laws or regulations; and (r) any contracts and any other binding
legal agreements, leases (including the files, amendments, riders, licenses and
guarantees, if any) and similar agreements (collectively, the “Current Diligence
Materials”). Prior to the expiration of the Feasibility Period, Buyer may, in
Buyer’s sole and absolute discretion and at Buyer’s sole cost and expense,
obtain the following: (i) a Phase I environmental report relating to the
Property (an “Environmental Report”); (ii) a survey of the Property (“Survey”);
and/or (iii) except as otherwise provided in this Agreement, any additional
studies, reports or surveys that Buyer may elect, in Buyer’s sole and absolute
discretion (collectively, the “Additional Studies”). The Current Diligence
Materials, the Environmental Reports, the Survey, and the Additional Studies are
collectively referred to as the “Diligence Materials” in this Agreement.  Seller
shall cooperate in good faith with Buyer in connection with Buyer’s inspection,
review and procurement of the Diligence Materials.
 
 
-2-

--------------------------------------------------------------------------------

 
4.3 Entry on Property
 
.
 
(a) Inspections
 
 Up to and through the Closing Date, if this Agreement has not been terminated,
Buyer, and Buyer’s agents, employees and subcontractors, will have the right
during normal business hours (upon not less than twenty-four (24) hours prior
written notice to Seller, with notice to be given by any permissible method
delineated in Section 15.3 of this Agreement) to enter the Property to conduct
such surveys, inspections, investigations and/or studies (collectively,
“Inspections”) with respect to the Property as Buyer may elect.  Buyer may not,
however, obtain a Phase II environmental inspection or conduct any intrusive,
destructive or invasive testing, including soil borings, and sampling of
materials as part of any Environmental Reports, without first obtaining the
prior written consent of Seller, which consent shall be in Seller’s sole and
absolute discretion, provided however, that if the results of any initial
Environmental Report recommend additional, invasive or destructive testing,
either as part of an environmental Phase II or otherwise, and Seller refuses to
consent to such additional testing, then Seller shall be obligated to reimburse
Buyer for the costs Buyer incurs in connection with obtaining all Environmental
Reports, but only if Buyer elects to terminate the transaction contemplated by
this Agreement prior to the expiration of the Feasibility Period.  Seller shall
cooperate in good faith with Buyer in connection with Buyer’s physical
inspection of the Property.
 
(b) Insurance
 
Prior to conducting any Inspections, Buyer shall provide Seller with
certificate(s) of insurance evidencing: (i) worker’s compensation and employer’s
liability insurance in accordance with the laws of the State of Washington, (ii)
commercial general liability, and (iii) commercial auto insurance, to the extent
of leased or owned vehicles. The commercial general liability policy shall (y)
include insurance against assumed or contractual liability under this Agreement,
with respect to all of Buyer’s activities in, or about the Property, in form
reasonably acceptable to Seller, naming Seller as an additional insured; and (z)
provide limits for bodily injury and property damage of not less than One
Million Dollars ($1,000,000) per occurrence and Two Million Dollars ($2,000,000)
in the aggregate.  To the extent Buyer or its representatives, agents or
consultants (collectively, “Consultants”) own or lease vehicles, the commercial
auto policy shall provide coverage for all owned, leased, hired and non-owned
automobiles with a combined single limit for bodily injury and property damage
of at least One Million Dollars ($1,000,000) per accident. The required limits
may be satisfied through a combination of primary and umbrella policies.
Umbrella policies must follow form of the underlying policies.
 
          (c) Indemnification
 
 Buyer shall indemnify, defend and hold Seller, its officers, directors,
employees, agents and affiliates and the Property free and harmless from and
against any and all debts, duties, obligations, liabilities, suits, claims,
demands, causes of actions, damage, losses, costs and expenses (including,
without limitation, reasonable legal expenses and attorneys’ fees with respect
to the same or to enforce this indemnity) (collectively, “Claims”) incurred by
reason of or in connection with such entry or such surveys, inspections,
investigations or studies; provided, however, that Buyer’s indemnification
obligation will not extend to any Claims or liabilities arising out of the
discovery of any preexisting conditions of the Property.  Buyer agrees to repair
any and all damage caused to the Property due to Buyer’s (or its employees or
Consultants’) entry thereon and to otherwise restore the Property to its
original condition existing prior to such entry. The obligations of Buyer under
this Section 4.3 will survive Closing or earlier termination of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
4.4 No Liens or Interference
 
 Buyer shall not permit, and shall indemnify, defend and hold harmless Seller
for, from and against any and all Claims incurred by reason of or in connection
with, any construction, mechanics or materialmen’s liens or any other liens that
attach to the Property or any portion thereof by reason of the performance of
any work or the purchase of any materials by Buyer or any other party in
connection with Buyer’s inspection of the Property. The provisions of this
Section will survive Closing or earlier termination of this Agreement.
 
4.5 Review of Title
 
.
 
(a) Title Report
 
 Within three (3) Business Days of Mutual Execution, Seller shall cause the
Title Company to deliver a commitment for the Title Policy (as defined in
Section 4.6, below) to Buyer. The commitment shall be accompanied by copies of
all documents referred to in Schedule B of the commitment (the commitment and
the documents are collectively referred to in this Agreement as the “Title
Report”).
 
(b) Objections
 
 Buyer shall review the Title Report and may, on or prior to the date that is
twenty (20) days from the date that Buyer receives a complete Title Report (the
“Title Review Period”), provide Seller and Title Company with written notice of
the title exceptions that are objectionable to Buyer, in Buyer’s sole and
absolute discretion (each such objectionable matter or exception considered a
“Disapproved Matter”). If Buyer timely notifies Seller and Title Company of any
Disapproved Matter(s) on or prior to the expiration of the Title Review Period,
Seller shall, within ten (10) days following Seller’s receipt of Buyer’s written
notice of Disapproved Matter(s) (the “Seller Title Response Period”), notify
Buyer and Escrow Agent that: (i) Seller will remove or correct such Disapproved
Matter as of or before the Closing, or (ii) Seller will not remove or correct
any or certain Disapproved Matter(s). If Seller does not respond within the
Seller Title Response Period, Seller shall be deemed to have elected option (ii)
above. If Seller elects, within its sole discretion, not to eliminate those
objections with reference to such Disapproved Matter(s), in form and substance
acceptable to Buyer, in Buyer’s sole and absolute discretion, Buyer may either
(y) terminate this Agreement by delivery of written notice to Seller and Escrow
Agent, or (z) give written notice to Seller and Escrow Agent, agreeing to accept
title to the Property subject to such Disapproved Matters, in which case such
Disapproved Matters shall be Permitted Exceptions (as defined in Section 4.5(d),
below). If Buyer fails to deliver written notice in accordance with (y) or (z)
above, Buyer shall be deemed to have elected option (y) above, in which case
this Agreement shall terminate on the day that is five (5) Business Days after
at the expiration of the Seller Title Response Period.
 
(c) Supplements; Amendments
 
  If the Title Company issues a supplement or amendment to the Title Report
showing additional title exceptions (each, an “Amended Report”), Buyer will have
ten (10) days from the date of receipt of each Amended Report and a copy of each
document referred to in the Amended Report in which to give notice of its
acceptance of or objection to additional Disapproved Matter(s). If Buyer
provides Seller and Escrow Agent with notice of the basis of objection of the
status of Seller’s title as shown on the Amended Report, Seller will have the
option to cure such Disapproved Matters within five (5) days thereafter or prior
to Closing, whichever is sooner. If Seller elects, within its sole discretion,
not to timely eliminate the additional Disapproved Matters on or before Closing,
in form and substance acceptable to Buyer, in its sole and absolute discretion,
Buyer may either (i) terminate this Agreement by delivery of written notice to
Seller and Escrow Agent, or (ii) give written notice to Seller and Escrow Agent,
agreeing to accept title to the Property subject to such additional Disapproved
Matters. If Buyer fails to deliver written notice in accordance with (i) or (ii)
above, Buyer shall be deemed to have elected option (i) above, in which case
this Agreement shall terminate on the day that is the earlier to occur of (y)
five (5) days after the date of receipt of the latest Amended Report, or (z) the
scheduled Closing Date.
 
 
-4-

--------------------------------------------------------------------------------

 
(d) Failure to Provide Written Acceptance
 
  Any title matter that Buyer accepts in writing will be a “Permitted
Exception.” Notwithstanding the foregoing, Buyer will not be required to
disapprove or object to, and Seller covenants to remove as an encumbrance
against title to the Property on or prior to Closing, any deeds of trust,
monetary liens or monetary encumbrances (except for real property taxes and
assessments not delinquent), and any exceptions for claims of liens for labor or
materials furnished or supplied to the Property or any portion of the Property.
If Buyer does not provide written acceptance of an exception to title as
disclosed by the Title Report or an Amended Report within the applicable time
period, Buyer will be deemed to have objected to such matter. If this Agreement
is terminated due to Seller’s failure or inability to cure any Disapproved
Matters under this Section 4.5, Escrow Agent shall immediately remit the Earnest
Money to Buyer, together with any other funds, documents or instruments that
Buyer has deposited with Escrow Agent, and neither party will have any further
obligation to the other, except those obligations that expressly survive the
termination of this Agreement.
 
4.6 Title Policy
 
At the Closing, Seller shall convey to Buyer marketable and insurable fee simple
title to the Real Property, subject only to the Permitted Exceptions, by duly
executed and acknowledged statutory warranty deed in the form attached as
Exhibit D (“Deed”).   Evidence of delivery of marketable and insurable fee
simple title will be the issuance by Title Company to Buyer of an ALTA extended
owner’s policy of title insurance (or if Buyer does not elect, in Buyer’s sole
discretion, to obtain an ALTA extended owner’s policy, then the issuance of a
standard ALTA owner’s policy of title insurance) in the amount of the Purchase
Price, insuring fee simple title to the Real Property in Buyer, subject only to
Permitted Exceptions (“Title Policy”).
 
4.7 Contracts; Sale-Leaseback Lease
 
 Prior to the expiration of the Feasibility Period, Buyer shall notify Seller of
any contracts affecting the Property which Buyer will agree to assume at
Closing, as determined by Buyer in Buyer’s sole and absolute discretion.  Seller
must, on or before Closing, terminate any such contracts not expressly agreed to
be assumed by Buyer, and Seller shall give notices of termination for all
contracts not agreed to be assumed by Buyer no later than the Closing.  During
the Feasibility Period, the parties shall use commercially reasonable efforts to
negotiate a customary form lease to be entered into by the parties at Closing
for purposes of providing Seller with additional time to relocate its business
and vacate the Improvements and the Real Property (the “Sale-Leaseback Lease”),
provided that the failure of the parties to agree upon a form Sale-Leaseback
Lease prior to the expiration of the Feasibility Period shall in no way be
construed to be a condition requiring satisfaction prior to the parties being
obligated to close the transaction contemplated by this Agreement, and if the
parties cannot timely agree upon a form Sale-Leaseback Lease, Seller shall,
subject to its unilateral right to extend the Closing Date (as described in
Section 6.1), be obligated to vacate the Property prior to Closing.  Other than
the Sale-Leaseback Lease, Seller shall terminate any and all leases affecting
the Property, if any, as of the Closing Date.
 
 
-5-

--------------------------------------------------------------------------------

 
4.8 Right to Terminate Prior to Expiration of Feasibility Period
 
 Notwithstanding anything contained in this Agreement to the contrary, Seller
acknowledges and understands that Buyer may, prior to the expiration of the
Feasibility Period, notify Seller in writing that Buyer elects to terminate this
Agreement as a result of any matter or no matter as determined by Buyer, in
Buyer’s sole and absolute discretion. Seller acknowledges that Buyer has the
right to so terminate this Agreement, regardless of whether Seller would be
willing or able to cure any matter to which Buyer has objected. If Buyer elects,
in its sole and absolute discretion, to proceed with this transaction, Buyer
shall send a written approval notice to Seller and Escrow Agent on or before the
expiration of the Feasibility Period (the “Approval Notice”).  If Buyer fails to
send an Approval Notice to Seller and Escrow Agent by the expiration of the
Feasibility Period, Buyer will be deemed to have elected to terminate this
Agreement.  Buyer may also terminate this Agreement by sending written notice of
termination to Seller on or before the expiration of the Feasibility Period.  If
this Agreement is terminated as provided in this Section, Escrow Agent shall
immediately remit the Earnest Money to Buyer and neither party will have any
further obligation to the other, except those obligations that expressly survive
the termination of this Agreement. After the Approval Notice is sent by Buyer,
the Earnest Money will not be refundable to Buyer unless (i) Seller defaults
under the terms and conditions of this Agreement, (ii) a condition to Closing
for the benefit of Buyer is not satisfied or waived in writing by Buyer, or
(iii) any other event occurs which entitles Buyer to the Earnest Money pursuant
to the terms of this Agreement.
 
5. Conditions Precedent
 
.  Notwithstanding any provision of this Agreement to the contrary, Buyer’s
obligation to close under this Agreement shall be subject to and conditioned
upon the fulfillment of each and all of the following conditions precedent:
 
5.1           All of the documents required to be delivered by Seller to Buyer
or Escrow Agent at Closing pursuant to the terms and conditions hereof shall
have been delivered;
 
5.2           Each of the representations of Seller set forth in Section 7 shall
be true in all respects as of the Closing Date;
 
5.3           At Closing, and subject only to Buyer’s payment of the applicable
additional premium, if any, the Title Company shall be irrevocably committed to
issue the Title Policy in the form described herein;
 
5.4           Buyer has timely delivered the Approval Notice;
 
5.5           Neither the Property, Seller, nor Buyer shall be subject to any
court or other similar action preventing, restraining, enjoining, or otherwise
prohibiting the consummation of the transaction contemplated by this Agreement;
 
5.6           The due performance by Seller of each and every undertaking and
agreement to be performed by Seller hereunder;
 
5.7           No Condemnation Event (as defined in Section 11, below) shall have
occurred with respect to the Property following Buyer’s delivery of the Approval
Notice; and
 
5.8           There has been no spill of Hazardous Substances on the Property
that occurred after the expiration of the Feasibility Period.
 
If any condition specified in this Section 5 is not satisfied on or before
Closing, Buyer may, at its option, (i) waive such condition on or before the
Closing Date and proceed to Closing, (ii) terminate this Agreement by written
notice thereof to Seller and receive a refund of the Earnest Money, or (iii) if
the failure of the condition is due to a breach by Seller hereunder, pursue any
of its remedies under Section 13 of this Agreement. By Closing the transaction
contemplated hereby, Buyer shall be conclusively deemed to have waived the
benefit of any remaining unfulfilled conditions set forth in this Agreement,
except for any obligation of Seller which specifically survives the Closing
under the terms of this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
6. Closing
 
.
 
6.1 Closing Date and Location
 
  The consummation of the transaction contemplated in this Agreement (“Closing”)
shall occur at the offices of Escrow Agent on the day (“Closing Date”) that is
sixty (60) days following the date on which Buyer delivers the Approval Notice,
or at such earlier time and place as may be agreed to by the parties in
writing.  Notwithstanding anything in this Agreement to the contrary, if the
parties are unable to agree upon a form Sale-Leaseback Lease prior to the
expiration of the Feasibility Period, then Seller shall have the unilateral
right to extend the Closing Date to a date that is no later than March 31, 2015
(the “Outside Closing Date”), provided however, that in order for Seller to
properly avail itself of such extension right Seller must provide Buyer with
written notice at least thirty (30) days prior to the Closing Date of Seller’s
intention to so extend the Closing Date to a date that is no later than the
Outside Closing Date.
 
6.2 Closing Costs and Prorations
 
.
 
(a) Closing Fees
 
  At Closing, Seller and Buyer shall each pay one-half (1/2) of the escrow
fees.  Any recording fees, Spokane County transfer tax, real estate excise tax,
or similar property transfer taxes and fees will be the sole responsibility of
Seller.  Buyer shall be solely responsible for and shall pay any sales and use
taxes applicable to the Personal Property.  Each party must pay its own
attorneys’ fees incurred with respect to this transaction.
 
(b) Title Policy
 
 For the Title Policy, Seller shall pay the cost of an ALTA standard owner’s
title policy, and Buyer shall pay the additional cost necessary for any ALTA
extended policy Buyer elects to acquire. Buyer shall also pay the cost of any
and all endorsements to the Title Policy unless provided by Seller to clear a
Disapproved Matter, in which case Seller shall be responsible for the cost of
such endorsements.
 
(c) Taxes and Fees
 
 Real estate taxes for the year of Closing and annual municipal or special
district assessments (on the basis of the actual fiscal tax years for which such
taxes are assessed), lienable water and sewer rentals, license, or permit and
inspection fees, if any, will be apportioned as of the Closing Date between
Buyer and Seller. If the tax bill for the real estate tax year in which the
Closing occurs has not been issued on or before the day prior to the Closing
Date, the apportionment of taxes will be computed based upon the most recent tax
bill available, and then reconciled after Closing based on the actual taxes due.
If, on the day prior to the Closing Date, bills for the real estate taxes
imposed upon the Property for the real estate tax year in which Closing occurs
have been issued but have not been paid, such taxes shall be paid at the time of
Closing.
 
(d) Other Apportionments
 
 Amounts payable, or prepaid, under the contracts assumed by Buyer and other
Property operation and maintenance expenses and other recurring costs will be
apportioned as of the Closing Date.  Seller shall pay all sums due in connection
with the termination of any contracts not expressly assumed by Buyer, and any
and all leases.  Seller shall be entitled to a refund of any deposits posted by
Seller in connection with any contracts assumed by Buyer.
 
 
-7-

--------------------------------------------------------------------------------

 
(e) Utility Readings
 
 Seller shall use reasonable efforts to obtain readings of the utility meters on
the Property to a date no sooner than two (2) Business Days prior to the Closing
Date. At or prior to Closing, Seller shall pay all charges based upon such meter
readings. However, if after reasonable efforts Seller is unable to obtain
readings of any meters prior to Closing, Closing will be completed without such
readings and upon the obtaining of such readings after Closing, Seller shall
promptly pay the pre-Closing charges as reasonably determined by Seller and
Buyer based upon post-Closing readings.
 
(f) Preliminary Closing Adjustment
 
Seller and Buyer shall cooperate with Escrow Agent to prepare a preliminary
closing statement (“Closing Statement”) at least two (2) Business Days prior to
the Closing Date. All apportionments and prorations provided for in this
Section 6.2 to be made as of the Closing Date will be made, on a per diem basis,
as of 11:59 p.m. on the Closing Date.  The preliminary Closing Statement and the
apportionments or prorations reflected therein will be based upon actual figures
to the extent available. If any of the apportionments or prorations cannot be
calculated accurately based on actual figures on the Closing Date, then (other
than with respect to determination of real estate taxes that will be computed as
set forth in subsection 6.2(c)) they will be calculated based on Seller’s and
Buyer’s good faith estimates thereof, subject to reconciliation as provided in
the following Section.
 
(g) Post-Closing Reconciliation
 
 If there is an error on the preliminary Closing Statement or, if after the
actual figures are available as to any items that were estimated on the
preliminary Closing Statement (including, without limitation, real estate
taxes), it is determined that any actual proration or apportionment varies from
the amount thereof reflected on the final Closing Statement, the proration or
apportionment will be adjusted based on the actual figures as soon as feasible.
Either party owing the other party a sum of money based on such subsequent
proration(s) shall promptly pay said sum to the other party.
 
(h) Other Costs and Survival
 
 All other costs not addressed within this Section 6.2 shall be paid in
accordance with the custom in Spokane County. The provisions of this Section 6.2
shall survive Closing.
 
6.3 Deliveries at Closing
 
.
 
(a) Deliveries by Seller
 
At Closing, Seller shall execute and deliver all documents reasonably necessary
to effect and complete the Closing, including, but not limited to, the
following:
 
(1) The Deed.
 
(2) A non-foreign affidavit for purposes of compliance with Section 1445(b)(2)
of the Internal Revenue Code of 1986, as amended (“Code”), and the regulations
adopted thereunder.
 
(3) A counterpart original of the Bill of Sale for the Personal Property, in the
form attached to this Agreement as Exhibit E.
 
 
-8-

--------------------------------------------------------------------------------

 
(4) A counterpart original of the Assignment and Assumption Agreement in the
form attached to this Agreement as Exhibit F for the Permits, and the contracts
Buyer agreed to assume pursuant to Section 4.7, if any.
 
(5) A counterpart original of the Sale-Leaseback Lease, if agreed upon by the
parties prior to the expiration of the Feasibility Period.
 
(6) Any and all original contracts and Permits affecting the Property being
assigned to Buyer, if any.
 
(7) All keys and/or means to operate all locks and alarms on or in the Real
Property or Improvements.
 
(8) An owner’s affidavit and such other documentation as Escrow Agent may
reasonably require in order for the Title Policy to provide mechanics lien
coverage, or may otherwise be required to close the escrow and consummate the
purchase of the Property in accordance with the terms of this Agreement.
 
(b) Deliveries by Buyer
 
.  On the Closing Date, Buyer shall execute and deliver all documents reasonably
necessary to effect and complete the Closing, including, but not limited to, the
following:
 
(1) The amounts required under Sections 3 and 6.2 in Current Funds.
 
(2) A counterpart original of the Bill of Sale for the Personal Property, in the
form attached to this Agreement as Exhibit E.
 
(3) A counterpart original of the Assignment and Assumption Agreement in the
form attached to this Agreement as Exhibit F.
 
(4) A counterpart original of the Sale-Leaseback Lease, if agreed upon by the
parties prior to the expiration of the Feasibility Period.
 
(5) Such documentation as Escrow Agent may reasonably require, or may otherwise
be required to close the escrow and consummate the purchase of the Property in
accordance with the terms of this Agreement.
 
(c) Actions of Escrow Agent
 
.  When the foregoing provisions of this Section have been consummated, at the
Closing the Escrow Agent shall:
 
(1) Prepare the Closing Statement and obtain signed copies from Seller and
Buyer.
 
(2) Record the Deed.
 
(3) Deliver the balance of the Purchase Price in Current Funds to Seller, net of
Seller’s costs, fees, and prorates.
 
(4) Issue and deliver the Title Policy to Buyer.
 
(5) Deliver the above referenced documents to the applicable party.
 
 
-9-

--------------------------------------------------------------------------------

 
7. Representations and Warranties of Seller
 
In addition to the representations and warranties contained in other sections of
this Agreement, Seller makes the representations and warranties to Buyer set
forth in this Section 7.  Each representation and warranty: (i) is material and
relied upon by Buyer; (ii) is true in all respects as of Mutual Execution; (iii)
will be true in all respects on the Closing Date; and (iv) will survive Closing
for a period of twelve (12) months.  For purposes of this Section 7, the phrase
“Seller’s knowledge” and similar phrases shall mean and refer to the actual
knowledge of Lisa Netz and Ben Erickson without investigation.
 
7.1 Binding Agreements/Authority/Conflicts
 
 This Agreement and all exhibits and documents to be delivered by Seller
pursuant to Section 6.3(a) of this Agreement have been duly executed and
delivered by Seller and constitute the valid and binding obligations of Seller,
enforceable in accordance with their terms. Seller has all necessary authority,
and has taken all action necessary to enter into this Agreement, to consummate
the transactions contemplated hereby, and to perform its obligations hereunder.
The execution, delivery, and performance of this Agreement by Seller will not
conflict with or constitute a breach or default under (i) the organizational
documents of Seller; (ii) any material instrument, contract, or other agreement
to which Seller is a party which affects the Property; or (iii) any statute or
any regulation, order, judgment, or decree of any court or Governmental
Authority.
 
7.2 Non-foreign Status
 
 Pursuant to § 1445 of the Code, Seller is not a foreign person or nonresident
alien as defined within that Code section.  Seller understands that the Buyer
may disclose this warranty to the Internal Revenue Service.
 
7.3 Proceedings and Litigation
 
 There are no existing suits, claims, proceedings or actions with respect to any
aspect of the Property nor, to Seller’s knowledge, have any such actions, suits,
proceedings or claims been threatened or asserted.
 
7.4 Condemnation; Access
 
There is no pending or, to Seller’s knowledge, threatened condemnation affecting
the Property. There is no pending or, to Seller’s knowledge, threatened
proceeding that would adversely affect access to the Property.
 
7.5 Seller Sole Owner
 
Seller is the sole fee owner of the Personal Property and has good and
marketable title thereto.
 
7.6 No Contracts or other Sale Commitments
 
 Except for this Agreement, with respect to the Property, Seller is not a party
to any other contract or agreement providing for the sale or other conveyance of
any of the Property, or any portion thereof.
 
7.7 Seller’s Performance
 
Seller is not in default under any contract, lease or other agreement affecting
the Property to which Seller is a party, and no event, condition or occurrence
exists which, after notice or lapse of time, or both, would constitute such a
default by Seller of any of the foregoing. Seller has furnished or made
available to Buyer true and correct copies of all documents required to be
delivered by Seller to Buyer pursuant to this Agreement.
 
7.8 No Liens on Personal Property
 
 As of the Closing Date, the Personal Property will be free and clear of all
liens, encumbrances, claims, rights, demands, easements, leases, agreements,
assessments, covenants, conditions, and restrictions of any kind or character
(including, without limitation, liens or claims for mortgages, or other title
retention agreements, deeds of trust, security agreements, and pledges) except
for the Permitted Exceptions.
 
7.9 Governmental Consents
 
 No violations are or have been recorded in respect of any Permits and no
proceedings are pending or otherwise threatened, concerning the revocation or
limitation of any such Permit. There is no governmental or public action pending
or threatened in writing, or, to Seller’s knowledge, otherwise threatened that
would limit or affect operation of the Property.
 
 
-10-

--------------------------------------------------------------------------------

 
7.10 Governmental Compliance
 
Seller has not received written notice of any violation of any statute, law,
ordinance or regulation of any Governmental Authority that would require
remedial action by Seller or would require repairs or alterations to the
Property or any portion of the Property. To Seller’s knowledge, the Property is
not in violation of any statute, law, ordinance or regulation of any
Governmental Authority.
 
7.11 Environmental/Hazardous Substances
 
 To Seller’s knowledge, and except for normal quantities of cleaning and
maintenance materials commonly used in connection with the operation and
maintenance of properties similar to the Property, no Hazardous Substances
(defined below) have been discharged or stored on, under or about the Property.
To Seller’s knowledge, Seller has not received written notice of violation,
administrative complaint, judicial complaint, or other notice (i) alleging that
conditions on the Property are or have been in violation of any Environmental
Law, (ii) informing Seller that the Property is subject to investigation or
inquiry regarding the presence of Hazardous Substances on or about the Property,
or (iii) alleging the potential violation of any Environmental Law.
 
As used in this Agreement, the term “Environmental Law” means any federal, state
or local law, statute, ordinance, or regulation pertaining to health, industrial
hygiene, or environmental conditions, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq.; the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901, et seq.; the Toxic Substances Control Act of 1976, 15 U.S.C.
§ 2601, et seq.; the Superfund Amendments and Reauthorization Act of 1986, Title
III, 42 U.S.C. § 1101, et seq.; the Clean Air Act, 41 U.S.C. § 7401, et seq.;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq.; The Safe
Drinking Water Act, 41 U.S.C. § 300f, et seq.; the Solid Waste Disposal Act, 42
U.S.C. § 3251, et seq.; and any other federal, state or local law, statute,
ordinance, or regulation now in effect or hereinafter enacted which pertains to
health, industrial hygiene, or the regulation or protection of the environment,
including without limitation, ambient air, soil, groundwater, surface water, or
land use.
 
As used in this Agreement, the term “Hazardous Substance” means any chemical,
material, waste, substance, controlled substance, pollutant, object, condition,
contaminant, living organisms or any combination thereof which may or could pose
a risk of injury or threat to health or the environment, including, without
limitation: (i) those substances included within the definitions of “hazardous
substance”, “hazardous waste”, “hazardous material”, “toxic substance”, “solid
waste”, or “pollutant or contaminant” in or otherwise regulated by, any
Environmental Law; (ii) those substances listed in the United States Department
of Transportation Hazardous Materials Table (49 C.F.R. 17.101, including
appendices and amendments thereto), or by the Environmental Protection Agency
(or any successor agency) as hazardous substances (40 C.F.R. Part 302 and
amendments thereto); (iii) such other substances, materials, or wastes which are
or become regulated or classified as hazardous or toxic under any Environmental
Law; and (iv) any material, waste, or substance which is (A) petroleum or
refined petroleum products; (B) asbestos in any form; (C) polychlorinated
biphenyls; (D) flammable explosives; (E) radioactive materials; (F) radon; (G)
lead; or (H) Mold. As used in this Agreement, the term “Mold” means any mold,
mildew or fungi (living or dead) or their mycotoxins, spores or other byproducts
present in a quantity, of a type, or in such manner, as to pose a potential risk
to human health or a potential violation of any Environmental Laws or to
indicate significant impairment to the structure where the mold, mildew, fungi
or their mycotoxins, spores or other byproducts exist.
 
 
-11-

--------------------------------------------------------------------------------

 
7.12 Bankruptcy or Insolvency
 
Seller is not insolvent, and Seller has not (i) made a general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Seller’s assets, (v) admitted
in writing its inability to pay its debts as they become due, or (vi) made an
offer of settlement, extension or composition to its creditors generally.
 
7.13 Anti-Terrorism Laws
 
 Neither Seller nor any of its shareholders, officers or directors, is a
“Prohibited Person” or “Specifically Designated National and Blocked Person”
under the Anti-Terrorism Laws (hereinafter defined). As used herein, the term
“Anti-Terrorism Laws” means any and all present and future judicial decisions,
statutes, ruling, rules, regulations, permits, certificates, orders and
ordinances of any Governmental Authority relating to terrorism or money
laundering including, without limiting the generality of the foregoing, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Pub. L. No. 107-56); the Trading
with the Enemy Act (50 U.S.C.A. App. 1 et seq.); the International Emergency
Economic Powers Act (50 U.S.C.A. § 1701-06); Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (relating to “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism”) and the United States Treasury Department’s
Office of Foreign Assets Control list of “Specifically Designated National and
Blocked Persons” (as published from time to time in various mediums).
 
7.14 Brokers
 
.Except as set forth in Section 14, no real estate broker or any other
commission agent(s) are owed fees or commissions with respect to the sale(s)
transaction contemplated in this Agreemen
 
8. Covenants of Seller
 
.
 
8.1 Normal Operations
 
 From and after Mutual Execution, Seller shall not: (i) execute, modify,
terminate or approve any contracts or commitments of any kind affecting the
Property or any interest therein without Buyer’s written approval, which may be
granted or withheld in Buyer’s sole and absolute discretion, except that Seller
shall be entitled to enter into a new contract without Buyer’s written approval
in an emergency situation, provided that such contract is at a market rate and
is terminable without cause and without penalty on not more than thirty (30)
days’ notice; (ii) execute any leases affecting the Property; or (iii) encumber
the Property with any liens, encumbrances or other instruments which appear on
title or which secure a monetary obligation. Until possession is delivered to
Buyer, Seller agrees, at its sole cost and expense, to maintain and keep the
Property in not less than the same order and condition as on Mutual Execution,
and to operate the Property in the same manner as prior to Mutual Execution as
if Seller were retaining the Property.
 
8.2 Insurance
 
 Until the Closing Date, Seller shall maintain substantially the same liability,
casualty, and all other insurance on the Property, if any, as is in effect as of
the date of Mutual Execution.
 
8.3 Indemnification
 
 Except as specifically stated herein, Seller hereby agrees to indemnify,
protect, defend, save and hold Buyer and, as the case may be, its partners,
trustees, managers, members, officers, employees and agents (“Buyer Indemnified
Parties”) harmless from and against any and all Claims made by a third party not
affiliated with Seller against any Buyer Indemnified Parties (i) arising from
leases, contracts or other agreements entered into during Seller’s ownership of
the Property and resulting from an occurrence prior to the Closing; (ii) arising
from the ownership, operation, maintenance and management of the Property during
Seller’s ownership and resulting from an occurrence prior to the Closing; and
(iii) resulting from a breach by Seller of representations and warranties
expressly made by Seller in this Agreement.  The provisions of this Section 8.3
will survive Closing or the earlier termination of this Agreement.
 
 
-12-

--------------------------------------------------------------------------------

 
8.4 Continuing Representations and Warranties
 
 Until the Closing Date, promptly upon the occurrence of, or upon Seller
becoming aware of an impending or threatened occurrence of, any event which
would cause or constitute a material breach of this Agreement, or which would
have caused or constituted a breach had such event occurred prior to the date
hereof, of any of the representations or warranties of Seller contained in or
referred to in this Agreement or in any exhibit to this Agreement, Seller shall
give detailed written notice thereof to Buyer and shall use its reasonable
efforts to prevent or promptly remedy the same.
 
9. Buyer’s Representations and Warranties
 
 In addition to the representations and warranties contained in other sections
of this Agreement, Buyer makes the representations and warranties to Seller set
forth in this Section 9.  Each representation and warranty: (i) is material and
relied upon by Seller; (ii) is true in all respects as of Mutual Execution;
(iii) unless noticed by Buyer to Seller, will be true in all respects on the
Closing Date; and (iv) will survive Closing for a period of twelve (12) months.
 
9.1 Authority/Binding Agreements
 
  This Agreement and all exhibits and documents to be delivered by Buyer
pursuant to this Agreement have been duly executed and delivered by Buyer and
constitute the valid and binding obligations of Buyer, enforceable in accordance
with their terms. Buyer has the legal right, power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby, and the
execution, delivery and performance of this Agreement have been duly authorized
and no other action by Buyer is requisite to the valid and binding execution,
delivery and performance of this Agreement. The execution, delivery and
performance of this Agreement by Buyer will not conflict with or constitute a
breach or default under (i) the organizational documents of Buyer, (ii) any
material instrument, contract or other agreement to which Buyer is a party; or
(iii) any statute or any regulation, order, judgment or decree of any court of
Governmental Authority.
 
9.2 Anti-Terrorism Laws
 
 Neither Buyer nor any of its shareholders, officers or directors, is a
“Prohibited Person” or “Specifically Designated National and Blocked Person”
under the Anti-Terrorism Laws.
 
9.3 Brokers
 
  Except as set forth in Section 14, no real estate broker or any other
commission agent(s) are owed fees or commissions with respect to the sale(s)
transaction contemplated in this Agreement.
 
10. AS IS  Except for the representations and warranties of Seller set forth in
this Agreement, the Deed and in any document executed and delivered by Seller in
connection with the transactions contemplated in this Agreement, Buyer is
purchasing the Property AS IS, WHERE IS, AND WITH ALL FAULTS and, except as
specifically stated herein, without any representations or warranties of any
kind whatsoever, express or implied, by Seller, including any representations
regarding the use, condition or value of the Property or any implied warranties
of merchantability, habitability and/or fitness for a particular purpose.
 
11. Damage or Destruction; Condemnation
 
 Risk of loss resulting from any condemnation or eminent domain proceeding that
is commenced or has been threatened before the Closing, and risk of loss to the
Property due to fire, flood, or any other cause before Closing, will remain with
Seller.  If before Closing the Property or any portion thereof is damaged in an
amount aggregating in excess of Two Hundred Fifty Thousand Dollars ($250,000),
or if the Property or any portion thereof is subjected to a threat of
condemnation or becomes the subject of any proceedings, judicial,
administrative, or otherwise, with respect to the taking by eminent domain or
condemnation, then Buyer may terminate this Agreement by written notice to
Seller sent within fifteen (15) days after Buyer learns of the damage or taking,
in which event the Earnest Money will be returned to Buyer, and no party will
have any further obligation to the other, except those obligations that
expressly survive the termination of this Agreement.  If the Closing Date is
within the fifteen (15) day period, then Closing will be extended to the next
Business Day following the end of the fifteen (15) day period.  If no such
election is made by Buyer, (i) this Agreement will remain in full force and
effect, (ii) the purchase of the Property, less any interest taken by eminent
domain or condemnation, will be effected with no further adjustment, (iii) upon
Closing, Seller shall assign to Buyer all of the right, title, and interest of
Seller in and to any awards that have been or may thereafter be made for such
taking, and (iv) Seller shall assign to Buyer any insurance proceeds that may
thereafter be made for such damage or destruction, giving Buyer a credit at
Closing for any deductible under the relevant insurance policies.
 
 
-13-

--------------------------------------------------------------------------------

 
12. Default by Buyer; Liquidated Damages
 SHOULD THE PURCHASE AND SALE TRANSACTION CONTEMPLATED IN THIS AGREEMENT FAIL TO
BE CONSUMMATED ACCORDING TO THE TERMS OF THIS AGREEMENT SOLELY BY REASON OF ANY
DEFAULT OF BUYER, SELLER WILL BE RELIEVED OF ANY OBLIGATION TO SELL THE PROPERTY
TO BUYER, SELLER WILL NOT HAVE ANY RIGHT TO SEEK OR OBTAIN SPECIFIC ENFORCEMENT
OF THIS AGREEMENT, AND, AS SELLER’S SOLE AND EXCLUSIVE REMEDY AT LAW OR IN
EQUITY FOR SUCH DEFAULT, THE EARNEST MONEY WILL BE IMMEDIATELY DISBURSED AND
RETAINED BY SELLER AS LIQUIDATED DAMAGES AND AS CONSIDERATION FOR SELLER KEEPING
THE PROPERTY OFF OF THE MARKET FOR SALE TO OTHERS.  BUYER AND SELLER AGREE THAT
IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES THAT
SELLER MIGHT SUFFER IN THE EVENT OF BUYER’S DEFAULT HEREUNDER. BUYER AND SELLER
AGREE THAT THE AMOUNT OF LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION IS A
FAIR AND REASONABLE ESTIMATE OF SUCH DAMAGES.
 
 
Seller’s Initials:  /s/ PBL
 
 
Buyer’s Initials:  /s/ PSD

13. Default by Seller; Remedies
 
If Seller is unable to convey title, subject to and in accordance with this
Agreement, Buyer may, at its election (i) obtain a prompt refund of the Earnest
Money and be promptly reimbursed by Seller of all of Buyer’s actual documented
out-of-pocket costs it incurs with respect to its pursuit of the Property in an
aggregate amount not to exceed Fifty Thousand Dollars ($50,000); or (ii) bring
an action for specific performance. Buyer’s remedies are non-cumulative and the
exercise of one remedy by Buyer will preclude the exercise of any other remedy.
 
14. Brokerage
 
 Seller has engaged Gary Griff of Cushman & Wakefield, Inc. as Seller’s broker
in this transaction (“Seller’s Broker”).  Buyer has engaged Chris Siemens of
Windermere Real Estate/City Group LLC (“Buyer’s Broker”).  Seller will be solely
responsible for any commission or other sum due or owing to Seller’s Broker and
Buyer’s Broker at Closing pursuant to the Listing Agreement between Seller and
Seller’s Broker dated September 11, 2013, which commission shall be equally
split between Seller’s Broker and Buyer’s Broker.  Seller and Buyer hereby agree
to indemnify and hold each other harmless for, from and against any and all
Claims incurred by reason of or in connection with any claim for fees,
compensation, or other charges relating in any way to the transaction
contemplated in this Agreement, or the consummation thereof, which may be made
by any other person, firm, or entity as the result of any acts or the acts of
Seller or Buyer or their respective representatives.
 
 
-14-

--------------------------------------------------------------------------------

 
15. Miscellaneous
 
.
 
15.1 Attorneys’ Fees
 
 Should any party hereto bring any action against any other party related in any
way to this Agreement, the substantially prevailing party will be awarded its or
their reasonable attorneys’ fees and costs incurred for prosecution, defense,
consultation, hiring of experts or advice in connection with such action, and
any such attorneys’ fees or costs executing upon or appealing any judgment.
 
15.2 Escrow Agent
 
 Escrow Agent hereby accepts its designation as Escrow Agent under this
Agreement and agrees to hold and disburse the Earnest Money as provided in this
Agreement. The provisions hereof will constitute joint instructions to the
Escrow Agent to consummate the purchase in accordance with the terms and
provisions hereof; provided, however, that the parties shall execute such
additional escrow instructions, not inconsistent with the provisions hereof, as
may be deemed reasonably necessary to carry out the intentions of the parties as
expressed herein. The provisions of this Section will survive the Closing or
termination of this Agreement.
 
15.3 Notices
 
All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person or by facsimile
transmission with receipt of an electronic confirmation thereof, (ii) upon email
transmission, provided a copy of any notice given by email transmission is also
subsequently mailed to the receiving party in accordance with the terms of this
Section 15.3, (iii) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (iv) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:
 
If to Buyer:
Northwest Farm Credit Services, FLCA
Attn:  Stacy D. Lavin, Esq.
1700 S. Assembly Street
P.O. Box 2515
Spokane, WA 99220-2515
Fax:  509.340.5702
Email: Stacy.Lavin@northwestfcs.com
   
with a copy to:
Lukins & Annis, P.S.
Attn: Tyler J. Black, Esq.
717 W. Sprague Avenue, Suite 1600
Spokane, Washington  99201
Fax:  509.363.2487
Email:  tblack@lukins.com
 
If to Seller:
Ambassadors Group, Inc.
Attn:  Lisa Netz
Dwight D. Eisenhower Building
2001 S. Flint Road
Spokane, WA 99224
Fax:  509.590.4349
Email: lisa.netz@peopletopeople.com
 
 
And to:
Ambassadors Group, Inc.
Attn:  Marie Rice
Dwight D. Eisenhower Building
2001 S. Flint Road
Spokane, WA 99224
Fax:  509.590.4349
Email:  marie.rice@peopletopeople.com
 
with a copy to:
Bartlit Beck Herman Palenchar & Scott LLP
Attn:  Thomas R. Stephens, Esq.
1899 Wynkoop Street, Suite 800
Denver, Colorado 80202
Fax:  303.592.3140
Email:  thomas.stephens@bartlit-beck.com
If to Escrow Agent:
First American Title Insurance Company
Attn: Dawn McClenahan
40 E. Spokane Falls Boulevard
Spokane, WA 99202
Fax:  509.690.8931
Email: dmcclenahan@firstam.com
   

 
 
-15-

--------------------------------------------------------------------------------

 
15.4 Governing Law/Venue
 
The laws of the State of Washington govern the enforcement, and interpretation
of this Agreement.  The venue for any action related to this Agreement shall be
in Spokane County, Washington.
 
15.5 Integration; Modification; Waive
 
 This Agreement, exhibits, and closing documents executed and delivered pursuant
to this Agreement constitute the complete and final expression of the agreement
of the parties relating to the Property. This Agreement cannot be modified, or
any of the terms hereof waived, except by an instrument in writing (referring
specifically to this Agreement) executed by the parties.
 
15.6 Counterpart Execution
 
This Agreement may be executed in several counterparts, and delivered via
facsimile or other electronically transmitted means, each of which will be fully
effective as an original and all of which together will constitute one and the
same instrument.
 
15.7 Headings; Construction
 
 The headings used throughout this Agreement have been inserted for convenience
of reference only and do not constitute matters to be construed in interpreting
this Agreement. Words of any gender used in this Agreement will be construed to
include any other gender, and words in the singular number will be construed to
include the plural, and vice versa, unless the context requires otherwise. The
words “herein,” “hereof,” “hereunder,” and other similar compounds of the word
“here” when used in this Agreement refer to the entire Agreement and not to any
particular provision or section.
 
15.8 Deadlines and Dates
 
 Any deadline, unless otherwise set forth in this Agreement, will expire at 5:00
p.m., local time in Spokane, Washington. Should any deadline or date in this
Agreement fall on a day other than a Business Day, such deadline or date will be
extended until 5:00 p.m., local time in Spokane, Washington, on the next
Business Day; provided that, if a Closing would be scheduled to occur on a
Saturday, Sunday or holiday or the first Business Day after a Saturday, Sunday
or holiday, that Closing shall be delayed until the second Business Day after
such Saturday, Sunday or holiday. The time periods in this Agreement shall be
computed by excluding the first day of such period and including the last day of
such period.
 
 
-16-

--------------------------------------------------------------------------------

 
15.9 Severability
 
 If for any reason any provision of this Agreement, or the applicability of any
such provision to a specific situation, is determined by a tribunal of competent
jurisdiction to be legally invalid or unenforceable, the validity of the
remainder of the Agreement will not be affected and such provision will be
modified or deemed modified to the minimum extent necessary to make such
provision valid and enforceable with applicable law and, in its modified form,
such provision will then be enforceable and enforced.
 
15.10 Time of the Essence
 
 Time is of the essence of this Agreement and of the obligations of the parties
to purchase and sell the Property, it being acknowledged and agreed by and
between the parties that any delay in effecting a closing pursuant to this
Agreement may result in loss or damage to the party in full compliance with its
obligations hereunder.
 
15.11 Binding Effect
 
 This Agreement is binding upon and inures to the benefit of Seller and Buyer,
and their respective successors and permitted assigns.
 
15.12 Further Acts
 
 In addition to the acts recited in this Agreement to be performed by Seller and
Buyer, Seller and Buyer agree to perform or cause to be performed at the Closing
or after the Closing any and all such further acts as may be reasonably
necessary to consummate the transactions contemplated in this Agreement.
 
15.13 Assignment
 
 Neither party may assign its right or obligations under this Agreement without
first obtaining the prior written consent of the other party, which consent may
be granted or withheld in the non-requesting party’s sole and absolute
discretion.
 
15.14 1031 Exchange
 
 The parties agree to cooperate with each other in all reasonable matters
necessary to effect a tax-deferred exchange pursuant to Code Section 1031;
provided that any such exchange shall not delay Closing. Seller and Buyer will
not incur any additional liability or financial obligation as a consequence of
such other party’s contemplated exchange, and Buyer and Seller agree to defend
and hold each other harmless for, from and against any Claims that may arise
from the participation therein.
 
15.15 Sole Discretion
 
Where either party hereto is given the right to exercise its sole and absolute
discretion, neither the other party nor any court, arbitrator, third party, or
board will have the right to challenge said exercise, whether reasonable or
unreasonable, on any grounds whatsoever.
 
15.16 Disclaimer – Preparation of Agreement
 
  This Agreement has been negotiated by the parties.  Buyer and Seller agree
that no presumption will apply in favor or against any party in respect of the
interpretation or enforcement of this Agreement.  Each party is advised to have
this Agreement reviewed by independent legal and tax counsel prior to its
execution. By executing this Agreement, each party represents that: (i) it has
read and understands this Agreement; (ii) it has had the opportunity to obtain
independent legal and tax advice regarding this Agreement; and (iii) it has
obtained such independent advice or has freely elected not to do so.
 
[signature page follows]
 
-17-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed the foregoing Agreement as of the
date written on this signature page.
 
BUYER:
 
NORTHWEST FARM CREDIT SERVICES, FLCA, a federal land credit association
 
 
 
By:           /s/ Phil DiPofi 
Name:  Phil DiPofi
Its:           President
Chief Executive Officer
 
Date:           August 5, 2014 
 
 
 
 
SELLER:
 
AMBASSADORS GROUP, INC., a Delaware corporation
 
 
 
By:            /s/ Philip B. Livingston 
Name:            Philip B. Livingston 
Its:            Interim CEO 
 
 
Date:            August 6, 2014 
 
 
 
 
 
   

This Real Property Purchase and Sale Agreement with Escrow Instructions,
together with the earnest money deposit, is hereby acknowledged and accepted and
the escrow is opened as of August 7, 2014.  Escrow Agent hereby agrees to act as
“the person responsible for closing” the purchase and sale transaction
contemplated in this Agreement within the meaning of Section 6045(e) of the
Internal Revenue Code of 1986, as amended, and to file all forms and returns
required thereby.
 
-18-
 
 

 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
 
By:           /s/ Dawn R.
McClenahan                                                      
Name:           Dawn R. McClenahan 
Title:           LPO, Commercial Title
Officer                                                      
 
 
 



 
 
-19-

--------------------------------------------------------------------------------

 


 
EXHIBIT A
REAL PROPERTY
 
[exhibitarealproperty.jpg]






 
-20-

--------------------------------------------------------------------------------

 




EXHIBIT B
LIST OF PERSONAL PROPERTY


·  
All fitness equipment

·  
All lunchroom tables and chairs

o  
(32) 3x3 tables

o  
(7) 3x6 tables

o  
(4) 3x5 oval tables

o  
(200) black chairs

·  
All installed/attached audio/visual equipment

·  
All patch panels and cabling

·  
All equipment racks in data center and data/phone closets

·  
All building access control equipment

·  
All back-up power equipment including generators, UPS, and transfer switches

·  
All data center cooling equipment

·  
Toyota forklift

·  
Norlift forklift

·  
Hydraulic maintenance stand

·  
All mailroom worktables and shelving

·  
All mailroom mobile carts





 
-21-

--------------------------------------------------------------------------------

 


EXHIBIT C
EARNEST MONEY NOTE


$250,000.00                                                  August ___,
2014                                                                                         Spokane,
WA
 
THIS PROMISSORY NOTE (“Note”) is made and effective as of the date hereof, by
NORTHWEST FARM CREDIT SERVICES, FLCA, a federal land credit association
(“NFCS”), in favor of AMBASSADORS GROUP, INC., a Delaware corporation
(“Ambassadors”).
 
FOR VALUE RECEIVED, NFCS promises to pay to Ambassadors, or order, the sum of
Two Hundred Fifty Thousand Dollars ($250,000.00), together with interest
thereon, all as hereinafter provided.  All defined terms used in this Note but
not otherwise defined will have the meanings ascribed to them in that certain
Real Estate Purchase and Sale Agreement and Escrow Instructions between NFCS, as
Buyer, and Ambassadors, as Seller (the “Purchase Agreement”).
 
1. Interest.  All sums from time to time owing hereon shall bear interest from
the date hereof at the rate of 36/100 percent (.36%) per annum, compounded
annually.
 
2. Payment.  Provided that NFCS sends Ambassadors the Approval Notice, the
entire principal and all accrued interest shall be due and payable as a balloon
payment into escrow in full within two (2) Business Days of the expiration of
the Feasibility Period (the “Maturity Date”).
 
3. Prepayment.  All or any part of the principal may be prepaid, together with
interest accrued thereon, at any time without penalty; provided, however, that
any partial prepayment will not shorten the term of this Note.
 
4. Ambassador’s Remedies on Default.  If NFCS fails to pay the installment
required hereunder within three (3) Business Days from the Maturity Date, an
event of default shall exist hereunder, and Ambassadors may, without further
notice or demand: (i) declare the entire principal then unpaid, together with
interest accrued thereon, immediately due and payable, or (ii) terminate the
Purchase Agreement by written notice to NFCS, in which event neither party will
have any further obligation to the other under the Purchase Agreement, except
those obligations that expressly survive its termination.
 
5. Costs and Expenses; Judgment Interest.  NFCS shall pay on demand all expenses
and costs, including fees and out-of-pocket expenses of attorneys and expert
witnesses and costs of investigation, incurred by Ambassadors: (i) as a result
of any event of default described in Section 4 of this Note; or (ii) in
connection with the enforcement or collection of this Note; together with
interest thereon.
 
6. Security.  This Note is unsecured.
 
7. Miscellaneous and Procedure.
 
7.1 Application of Payments.  All payments under this Note shall be applied
first to the payment of costs and charges due in connection with this Note, then
to the payment of accrued but unpaid interest, and then to reduction of the
outstanding principal balance.
 
7.2 Notice.  All notices or other written communications required or permitted
under this Note must be in writing and will be deemed to have been properly
given (i) upon delivery, if delivered in person or by facsimile transmission
with receipt of an electronic confirmation thereof, (ii) one (1) Business Day
after having been deposited for overnight delivery with any reputable overnight
courier service, or (iii) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
 
 
-22-

--------------------------------------------------------------------------------

 
 
If to NFCS:
Northwest Farm Credit Services, FLCA

 
 
Attn:  Stacy D. Lavin, Esq.

 
 
1700 S. Assembly Street

 
 
P.O. Box 2515

 
 
Spokane, WA 99220-2515

 
 
Fax:  509.340.5702

 
 
If to Ambassadors:
Ambassadors Group, Inc.

 
 
Attn:  Lisa Netz

 
 
Dwight D. Eisenhower Building

 
 
2001 S. Flint Road

 
 
Spokane, WA 99224

 
 
Fax:  509.590.4349

 
 
With a copy to:
Ambassadors Group, Inc.

 
 
Attn:  Marie Rice

 
 
Dwight D. Eisenhower Building

 
 
2001 S. Flint Road

 
 
Spokane, WA 99224

 
 
Fax:  509.590.4349

 
7.3 Delay and Waiver.  The rights and remedies of Ambassadors under this Note
are cumulative and may be exercised singularly or concurrently and the exercise
of any one or more of them will not be deemed a waiver of any other.  No delay
or omission in the exercise of any right or remedy of Ambassadors under this
Note on any default by NFCS shall impair such a right or remedy, or be construed
as a waiver.
 
7.4 Commercial Purpose.  NFCS represents that the indebtedness evidenced by this
Note is solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family or household purposes.
 
7.5 Attorney’s Fees.  Should legal action be required to enforce or interpret
any of the provisions of this Note, the prevailing party shall be entitled to
all costs and reasonable attorney’s fees incurred in connection therewith from
the nonprevailing party.
 
7.6 Severability.  If for any reason any provision of this Note is determined by
a tribunal of competent jurisdiction to be legally invalid or unenforceable, the
validity of the remainder of the Note will not be affected and such provision
will be deemed modified to the minimum extent necessary to make such provision
consistent with applicable law and, in its modified form, such provision will
then be enforceable and enforced.
 
7.7 Venue.  Any action brought to enforce or interpret this Note, at the option
of Ambassadors, may be brought in Spokane County, Washington.
 
7.8 Governing Law.  This Note shall be construed in accordance with the laws of
the state of Washington.
 
[signature page follows]
 
 
-23-

--------------------------------------------------------------------------------

 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 

 
“NFCS”:
NORTHWEST FARM CREDIT SERVICES, FLCA, a federal land credit association
 
By:           Exhibit – Do Not
Execute                                                      
Name:  Phil DiPofi
Its:           President
Chief Executive Officer
 
 

 
 
 
-24-

--------------------------------------------------------------------------------

 
EXHIBIT D
STATUTORY WARRANTY DEED


Filed for Record at Request of and
copy returned to:


Lukins & Annis, P.S.
717 W. Sprague Avenue, Suite 1600
Spokane, WA 99201
Attn:  Tyler J. Black, Esq.



 
Abbreviated Legal Description:
 
Assessor’s Parcel Number:
 


STATUTORY WARRANTY DEED


The Grantor, AMBASSADORS GROUP, INC., a Delaware corporation, for and in
consideration of Ten Dollars ($10.00) in hand paid, conveys and warrants to
____________________________, the following real estate legally described on
Exhibit A attached hereto and by this reference incorporated herein, situated in
the County of Spokane, State of Washington; subject only to the permitted
exceptions described on Exhibit B attached hereto.




DATED this ___ day of _______________, 201__.






                                              AMBASSADORS GROUP, INC., a
Delaware corporation






By:            Exhibit – Do Not
Execute                                                      
Name:                                                                 
Its:                                                                 










Exhibit A: Legal Description
Exhibit B: Permitted Exceptions






[Insert appropriate notarial jurat here]




 
-25-

--------------------------------------------------------------------------------

 
Exhibit A
To
Statutory Warranty Deed
Legal Description


To be agreed upon prior to the expiration of the Seller Title Response Period.
 
 
-26-

--------------------------------------------------------------------------------

 
Exhibit B
To
Statutory Warranty Deed
Permitted Exceptions


To be agreed upon prior to the expiration of the Seller Title Response Period.


 
-27-

--------------------------------------------------------------------------------

 


EXHIBIT E
BILL OF SALE


Pursuant to that certain Real Property Purchase and Sale Agreement and Escrow
Instructions (the “Agreement”), executed and delivered by AMBASSADORS GROUP,
INC., a Delaware corporation (“Seller”), and NORTHWEST FARM CREDIT SERVICES,
FLCA, a federal land credit association (“Buyer”), and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller does hereby sell, transfer, convey and assign to Buyer, the following
Personal Property (as that term is defined in the Agreement) owned by Seller and
described on the attached Schedule 1.


Seller warrants that Seller has, and hereby conveys, good and marketable title
to all of said Personal Property subject to no security interest, mortgage,
pledge, lien, encumbrance or charge.  Seller further warrants that Seller has
the full right to sell and convey said property to Buyer and that Seller will
warrant and defend the conveyance hereby made unto Buyer.


Buyer has inspected the Personal Property conveyed hereunder and is purchasing
the same “as is” in its present condition, and Seller makes no warranty with
respect to the condition thereof, including, without limitation, no warranty of
merchantability of fitness for a particular use.


Dated effective this ___ day of _________________, 201__.




SELLER:


AMBASSADORS GROUP, INC., a Delaware corporation






By:                      Exhibit – Do Not
Execute                                           
Name:                                                                
Its:                                                                


 
 
BUYER:


NORTHWEST FARM CREDIT SERVICES, FLCA, a federal land credit association


 
 
By:                      Exhibit – Do Not
Execute                                           
Name:                                                                
Its:                                                                




 
-28-

--------------------------------------------------------------------------------

 


EXHIBIT F
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made as of
_____________, 201__ (the “Effective Date”), by and between AMBASSADORS GROUP,
INC., a Delaware corporation (“Assignor”), and NORTHWEST FARM CREDIT SERVICES,
FLCA, a federal land credit association (“Assignee”).


Assignor and Assignee entered into that certain Real Property Purchase and Sale
Agreement and Escrow Instructions dated August ___, 2014 (the “Agreement”),
providing for, among other things, the conveyance to Assignee of certain real
property and improvements (the “Property”), as more particularly described in
the Agreement.
 
Assignor is a party to certain Permits and contracts related to the operation,
use, and maintenance of the Property as defined in the Agreement.
 
Assignor desires to transfer, assign, and convey to the Assignee all its right,
title, and interest in, to, and under the Permits and those contracts delineated
on the attached Exhibit A (the “Contracts”) on the following terms and
conditions.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Assignor and the Assignee agree as follows:
 
1. Assignment.  Assignor hereby assigns, conveys, transfers, and sets over unto
Assignee all of Assignors’ right, title, and interest in the Permits and
Contracts, without warranty or recourse, except as specifically set forth in the
Agreement.
 
2. Assumption.  Assignee assumes and agrees to pay all sums, and perform,
fulfill, and comply with all covenants and obligations, which are to be paid,
performed, and complied with by the Property owner under the Permits and
Contracts from and after the Effective Date.
 
3. Cross Indemnity.  Assignor shall indemnify, defend and hold harmless Assignee
from and against any and all claims, losses, costs, damages, and obligations
arising from any breach or alleged breach under the Permits or Contracts on or
before the Effective Date.  Assignee shall indemnify, defend and hold harmless
Assignor from and against any and all claims, losses, costs, damages, and
obligations arising from any breach or alleged breach under the Permits and
Contracts after the Effective Date.
 
4. Binding Effect.  This Assignment will inure to the benefit of and will be
binding upon the parties hereto and their respective successors and assigns.
 
5. Counterparts.  This Assignment may be executed in several counterparts, each
of which will be fully effective as an original and all of which together will
constitute one and the same instrument.
 


 
[signature page follows]
 
 
-29-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Effective Date.


ASSIGNOR:


AMBASSADORS GROUP, INC., a Delaware corporation






By:                      Exhibit – Do Not
Execute                                           
Name:                                                                
Its:                                                                




ASSIGNEE:


NORTHWEST FARM CREDIT SERVICES, FLCA,
a federal land credit association






By:                      Exhibit – Do Not
Execute                                           
Name:                                                                
Its:                                                                




 
-30-

--------------------------------------------------------------------------------

 
Exhibit A
To
Assignment and Assumption Agreement


Contracts:


[insert, if any, otherwise state “None”]